      Case 17-80268-TLS           Doc 71     Filed 05/21/19 Entered 05/21/19 13:41:48                    Desc Order
                                           to Case Trustee Page 1 of 1
                                                                                                                ocstr7 (05/06)
                                     UNITED STATES BANKRUPTCY COURT
                                              District of Nebraska

In
Re:
        Sam−On−Demand, LLC                                    Bankruptcy Proceeding No. 17−80268−TLS
                                                              Chapter 7
        Debtor(s)

                                             ORDER TO CASE TRUSTEE

    In order to facilitate prompt distribution of assets in Chapter 7 cases and to enable the United States Trustee to
ensure the filing of a certification that cases are fully administered as soon as practical in each case, it is therefore

     ORDERED that, promptly at the conclusion of administration of each Chapter 7 case, and in no event later than
14 days following the last event or act necessary to complete such administration, unless such delay can be justified,
the trustee shall file with the court a final report containing the contents and in the form prescribed by the Office of
the United States Trustee for this region. It is further

     ORDERED that, simultaneously with the filing of the final report as mentioned above, the trustee shall transmit
to all creditors and interested parties in the case a notice of proposed final distribution and notice of opportunity to
object containing the contents and in the form prescribed by the United States Trustee for this region. A notice is not
required if the net proceeds realized are $1500 or less. See Fed. R. Bankr. P. 2002(f)(8). It is further

     ORDERED that, promptly after 28 days have elapsed from the date of mailing of the notice mentioned above
without service of any written objection thereto upon the trustee, the trustee shall make distribution of the monies of
the estate as provided in the notice of proposed final distribution; provided, however, that, if an objection is filed, the
Clerk of the Court shall schedule a hearing on the objection. Final distribution shall not be made before a court order
resolves the objection. It is further

    ORDERED that the trustee transmit the checks effecting the distribution called for by the above−mentioned
notice not more than 35 days after mailing of the notice or, if an objection is filed, after the court order resolving the
objection. It is further

     ORDERED that, no later than 120 days after the mailing of the above−mentioned checks to the distributees, the
trustee will file with the court and with the United States Trustee a declaration, on the form prescribed by the United
States Trustee for this region, that the estate has been fully administered; and that there is a zero balance in the
trustee's bank account with respect to this case; that all unclaimed funds have been deposited into the registry of the
court; and that a list of the potential claimants of the unclaimed funds and their addresses and the amounts due them
is also attached to the declaration. It is further

    ORDERED that, for refusal or failure to comply with the time limitations hereinabove imposed, the court may
give consideration, after notice and opportunity for hearing, to limiting or eliminating the trustee's fees, as may be
appropriate under the circumstances of the individual case. It is further

     ORDERED that the Clerk of the Court shall close the case upon certification by the United States Trustee that the
estate has been fully administered.

   The above and foregoing shall constitute any such order as is a necessary prerequisite to distribution within the
meaning of Bankruptcy Rule 3009.

      Dated: 5/21/19

                                                              BY THE COURT:

                                                             /s/ Thomas L. Saladino
                                                             Chief Judge
Copies electronically sent by the court to the U.S. Trustee and Trustee.
